Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1.	Claim(s) 1 and 4-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Patterson (US 6,289,611).
Regarding Claim 1, Patterson discloses an article of footwear, comprising: a sole structure (10) including a bottom surface (58); a first cleat group (38 in 90) disposed in a forefoot region of the sole structure and including a plurality of first traction elements 
Regarding Claim 4, Patterson discloses an article of footwear according to claim 1, wherein each first traction element (60) of the plurality of first traction elements includes a ground-engaging face (top, ground engaging surface of 60) that is substantially parallel with the bottom surface of the sole structure (as seen in Fig.6).
Regarding Claim 5, Patterson discloses an article of footwear according to claim 4, wherein each first traction element (60) of the plurality of first traction elements tapers from the junction to the ground-engaging face (as seen in Fig.6).
Regarding Claim 6, Patterson discloses an article of footwear according to claim 1, wherein the bottom surface (58) is devoid of the first traction elements (60) and the second traction elements (112,118’) in a space (space of 58 between 60) between the plurality of first traction elements and the first common center point (i.e. center point of 38)(as seen in Fig.6).
Regarding Claim 7, Patterson discloses an article of footwear according to claim 1, wherein each first traction element (60) of the plurality of first traction elements has a width defined between the concave inner face and the convex outer face and wherein the width of each first traction element of the plurality of first traction elements is larger at a 

    PNG
    media_image1.png
    530
    766
    media_image1.png
    Greyscale

Regarding Claim 8, Patterson discloses an article of footwear according to claim 1, wherein at least one of the second traction elements (any one of 112,118’) of the plurality of second traction elements includes an arcuate outer surface opposing the other of the medial edge and the lateral edge (as seen in Fig.2).
Regarding Claim 9, Patterson discloses an article of footwear according to claim 1, further comprising a third traction element (60 of 38 on 92) (i) having the shape of the first traction elements of the plurality of first traction elements (as seen in Fig.6), (ii) being disposed closer to a heel region of the sole structure than any of the first traction elements 
Regarding Claim 10, Patterson discloses an article of footwear, comprising: a sole structure (10) including a bottom surface (58); a first cleat group (38 in 90) disposed in a forefoot region of the sole structure and including a plurality of first traction elements (four 60) integrally molded with the sole structure and extending away from the bottom surface (as seen in Fig.6), the plurality of first traction elements being arranged in a first circular pattern with a first common center point (i.e. center point of 38) and having two first traction elements (two of 60) of the plurality of first traction elements disposed closer to one of a medial edge of the sole structure (i.e. at 90) and a lateral edge of the sole structure (as seen in Fig.2 & 6); a second cleat group (group of 112,118’) disposed in the forefoot region of the sole structure and including a plurality of second traction elements (112,118’)having a different shape than the first traction elements of the plurality of first traction elements (as seen in Fig.2 & 6), the plurality of second traction elements disposed proximate to the other of the medial edge and the lateral edge (as seen in Fig.2); and a third traction element (60 of 38 on 92) (i) having the shape of the first traction elements of the plurality of first traction elements (as seen in Fig.6), (ii) being disposed closer to a heel region of the sole structure than any of the first traction elements (60 of 38 on 90) of the plurality of first traction elements and any of the second traction elements (112,118’) of the plurality of second traction elements, and (iii) being disposed in the forefoot region (as seen in Fig.2).

Regarding Claim 11, Patterson discloses an article of footwear according to claim 10, wherein each first traction element (60) of the plurality of first traction elements includes a ground-engaging face (top, ground engaging surface of 60) that is substantially parallel with the bottom surface (58)(as seen in Fig.6).
Regarding Claim 12, Patterson discloses an article of footwear according to claim 11, wherein each first traction element of the plurality of first traction elements tapers from a junction (where 60 meets 58) of each first traction element and the bottom surface to the ground-engaging face (as seen in Fig.6).
Regarding Claim 13, Patterson discloses an article of footwear according to claim 12, wherein each first traction element of the plurality of first traction elements includes a concave inner face (inner face of 60) facing towards the first circular pattern that substantially follows a contour of the first circular pattern (as seen in Fig.6). 
Regarding Claim 14, Patterson discloses an article of footwear according to claim 4013, wherein each first traction element of the plurality of first traction elements includes a convex outer face (outer face of 60) disposed opposite the concave inner face (as seen in Fig.6).
Regarding Claim 15, Patterson discloses an article of footwear according to claim 14. wherein the convex outer face of at least one first traction element of the plurality of first traction elements opposes the one of the medial edge (60 in 90, is at the medial edge) of the sole structure and the lateral edge of the sole structure (as seen in Fig.2).
 16, Patterson discloses an article of footwear according to claim 14, wherein the third traction element (60 of 38 in 92) includes a concave surface (inner face of 60) opposing at least one of the plurality of first traction elements (60 of 38 in 90) and the plurality of second traction elements (as seen in Fig.2, 60 in 92 would have its concave surface opposing the first and second traction elements).
Regarding Claim 17, Patterson discloses an article of footwear according to claim 16, wherein the third traction element (60 of 38 in 92) includes a convex surface (outer face of 60) opposing the heel region of the sole structure (as seen in Fig.2, one of 60 in 92 would have its convex surface opposing the heel region of the sole).

 Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732